NO. 07-09-0012-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                   MARCH 12, 2009

                         ______________________________


                    KAREEM ABDUL JABBAR WHITE, APPELLANT

                                          v.

                          THE STATE OF TEXAS, APPELLEE

                        _________________________________

             FROM THE 242ND DISTRICT COURT OF SWISHER COUNTY;

                     NO. B 4157-0711; HON. ED SELF, PRESIDING

                         _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                             ABATEMENT AND REMAND


      Following a plea of not guilty, appellant Kareem Abdul-Jabar White was convicted

by jury of possession and delivery of a controlled substance within 1000 feet of a

playground.1 Punishment was assessed at four years confinement in the Institutional




      1
          See Tex. Health & Safety Code Ann. § 481.112 (Vernon 2001).
Division of the Texas Department of Criminal Justice.2 Appellant timely filed his notice of

appeal. The clerk’s record has been filed.


           On March 6, 2009, appellant’s appointed counsel filed a motion in which he

indicates an inability to prosecute this appeal on appellant’s behalf.3 Accordingly, we now

abate this appeal and remand the cause to the trial court. On remand, the trial court shall

utilize whatever means necessary to determine the following:


       1. whether appellant desires to prosecute this appeal; and

       2. whether appellant is indigent and entitled to new appointed counsel.


       Should it be determined that appellant does want to continue the appeal and is

indigent, and that new counsel should be appointed, the trial court shall appoint new

counsel to represent appellant in this appeal. If new counsel is appointed, the name,

address, telephone number, and state bar number of newly appointed counsel shall be

included in an order appointing counsel. If necessary, the trial court shall execute findings

of fact, conclusions of law, and any necessary orders it may enter regarding the

aforementioned issues and cause its findings, conclusions, and orders, if any, to be



       2
           Appellant is currently free on bond.
       3
         Counsel is reminded that, by accepting appointment to represent an indigent
defendant, he undertakes the duty to represent the defendant until charges are dismissed,
the defendant is acquitted, appeals are exhausted, or counsel is relieved of his duties by
the court or replaced by other counsel after a finding of good cause is entered on the
record. Tex. Code Crim. Proc. Ann. art. 26.04(j)(2) (Vernon 2009). If counsel considered
himself unable to handle the appeal, counsel promptly should have filed, in the trial court,
a motion to withdraw from the representation, while continuing to perform his duties until
relieved of them. See generally Ex parte Axel, 757 S.W.2d 369 (Tex.Crim.App. 1988).

                                                  2
included in a supplemental clerk’s record. A supplemental reporter’s record of the hearing,

if any, shall also be included in the appellate record. Finally, the trial court shall file the

supplemental clerk’s record and the supplemental reporter’s record, if any, with the Clerk

of this Court by April 13, 2009.


       It is so ordered.




                                                   Per Curiam


Do not publish.




                                              3